PER CURIAM.
Augustin Gonzalez appeals from a judgment of conviction and sentence for two counts of attempted second degree murder of a law enforcement officer. We affirm the convictions, as the record indicates that the State proffered a race-neutral reason for striking a potential juror. State v. Sloppy, 522 So.2d 18 (Fla.), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988).
*858Upon the State’s proper confession of error, we vacate defendant’s sentences and remand for resentencing. See Lamont v. State, 610 So.2d 435 (Fla.1992) (sentence for life felony not subject to enhancement under habitual felony offender statute).